Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11, 13-14, 17-20, 22, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
In addition to the references cited by the Applicant and in the PCT search report and written opinion, the Examiner has attached references considered relevant to the invention of the instant application.  After review of the prior art and the conclusion of the written opinion and differences between the prior art of record and the claimed invention, including the differences pointed out in the written opinion, it is the opinion of the examiner that when taken as a whole, the claimed invention is not clearly anticipated or rendered obvious in view of the prior art where the prior art fails to teach or fairly suggest a method requiring the steps of obtaining a biological sample; b) subjecting the biological sample to mass spectrometric analysis to generate a plurality of mass spectra data; c) executing a plurality of micro-processes, said micro-processes comprising: i) selecting a first unanalyzed mass spectrum from the plurality of mass spectra data; ii) analyzing said first mass spectrum until a peptide ID is determined; and iii) categorizing said first mass spectrum; wherein a first micro-process and a second micro-process of the plurality of micro-processes operate concurrently as set forth in claim 1.  Claims 2-9, 11, 13-14, 17-20, 22, and 24-26 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881